UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 19-20281-CR-MARTINEZ/OTAZO-REYES

UNITED STATES OF AMERICA

Plaintiff,
VS.

JOSE MARIO GALLEGO ZAPATA,

Defendant.
/

 

ORDER ADOPTING MAGISTRATE'S REPORT AND RECOMMENDATION
ON CHANGE OF PLEA

THIS CAUSE came before the Court upon the Order of Reference from the District
Court to conduct a Change of Plea before a Magistrate Judge.

THE MATTER was referred to Magistrate Judge Alicia Otazo-Reyes on November 7,
2019. A Report and Recommendation was filed on November 14, 2019, [ECF No. 21],
recommending that the Defendant’s plea of guilty be accepted. The Defendant and the
Government were afforded the opportunity to file objections to the Report and Recommendation,

however none were filed. The Court has conducted a de novo review of the entire file and after

 

careful consideration, the Court affirms and adopts the Report and Recommendation.
Accordingly, it is hereby:

ORDERED AND ADJUDGED that the Report and Recommendation [ECF No. 21] of
United States Magistrate Judge Alicia Otazo-Reyes, is hereby AFFIRMED and ADOPTED in
its entirety.

The Defendant is adjudged guilty to the sole count of the Indictment which charges the
Defendant with conspiracy to distribute five (5) kilograms of cocaine knowing it would be
imported into the United States, in violation of Title 21, United States Code, Sections 959(a) and
963.
Sentencing is set on Tuesday, February 18, 2020 at 1:30 p.m., at the United States
Courthouse, Courtroom 10-1, 400 N. Miami Ave, Miami Florida 33128.

DONE AND ORDERED in Chambers at Miami, Florida, this_(g_ day of December,

2019.

MAE

JOSE E. TINEZ
UNITED SIATES DISTRICT JUDGE

ce:

Hon. Magistrate Judge Otazo-Reyes
All Counsel Of Record

U.S. Probation Office

 
